Citation Nr: 9934045	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  95-24 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for Meniere's disease.

2.  Entitlement to service connection for inner ear 
disability, residuals of otitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

G. Wm. Thompson, Counsel
INTRODUCTION

After completing more than 28 years of active military 
service, the veteran retired in December 1994.

The issues of entitlement to service connection for Meniere's 
disease, and service connection for inner ear disability, 
residuals of otitis, were the subjects of a remand for 
additional development in February 1999.  The case has been 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  There is no competent medical evidence of a current 
disability due to Meniere's disease.  

2.  There is no competent medical evidence of a current inner 
ear disability, claimed as residuals of otitis.


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to service 
connection for Meniere's disease, is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).

2.  The appellant's claim for entitlement to service 
connection for inner ear disability, residuals of otitis, is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence).  Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1997) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Id.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In Rabideau v. Derwinski, 2 Vet. App. 141 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.

Given the interlocking nature of the issues on appeal, and 
the expanse of evidence that often contains material germane 
to both issues, the Board will present the evidence, 
chronologically, in one body, to preserve continuity and for 
ease of review.  


Factual Background

Service medical records for the veteran show neurology 
evaluation in February 1969 for complaints of vertigo for the 
past 8 to 10 months.  There was no evidence of significant 
central neurologic dysfunction.  Records for February also 
show that his hearing was within normal limits, and cold 
water calorie testing showed no vertigo or nystagmus problem.  
His complaints of vertigo continued in 1970, and there were 
assessments to include "possible early Meniere's," and 
labyrinthitis.  In July 1971 he complained of right earaches, 
and was treated for external otitis.  He denied any dizziness 
on commission examination in June 1979.

Following evaluation for complaints of dizziness in March 
1983, there were assessments of labyrinthitis and vertigo of 
unknown etiology.  Audiology evaluation in April 1983 was 
within normal limits.  In March and May 1988 there was 
follow-up on the veteran's complaints of dizziness for 20 
years.  Electronystagmography testing in March 1988 resulted 
in findings suggestive of central lesion.  The assessments 
included vertigo, and chronic degenerative labyrinthitis.  

In April 1990 there was a diagnosis of viral labyrinthitis 
for the veteran.  He was treated for right ear otalgia in 
November 1991.  There was a diagnosis of viral labyrinthitis 
in August 1992.  Follow-up on the complaints of dizziness, in 
September 1992 resulted in an assessment of persistent 
vertigo after labyrinthitis in 1968.  The examiner doubted 
Meniere's, and central neuroma was ruled out on a 1988 scan.  
No treatment was prescribed.  

VA audiology examination in March 1994 showed the veteran's 
hearing to be within the limits of normal in both ears.  It 
was noted that the veteran experienced periodic bilateral 
moderate ringing tinnitus of unknown onset or etiology.  
General medical examination was conducted in December 1994.  
At that time the veteran provided a background on his 
vertigo.  Another medical problem was said to be otitis.  It 
was recorded that the veteran related that he was initially 
told that his otitis was of the inner ear type "(see vertigo 
discussion above.  This entity relates and is the same as the 
other)."  Physical examination of the ears showed no 
abnormality.  The pertinent diagnosis was vertigo, believed 
to be due to inner ear labyrinthitis and associated otitis, 
possibly service-connected.  Residuals continue, mild to 
moderate.

The veteran, in his July 1995 notice of disagreement (NOD), 
stated that service connection was in order for Meniere's 
disease as he suffered a severe attack in 1968, and had 
problems throughout his military career.  He also believed 
that service connection was in order for inner ear disability 
otitis residual, as he had problems throughout military 
service, as documented in his medical records.  He repeated 
these contention in his August 1995 substantive appeal.

In hearing testimony in September 1995, it was recorded that 
the veteran carried a diagnosis of Meniere's disease, in his 
service medical records, and as diagnosed on the December 
1994 examination.  There was some discussion concerning the 
distinction between vertigo and Meniere's disease, Transcript 
(T.) p. 4.  It was also related that the inner ear disability 
was related to the Meniere's.  There was comment about the 
severity of the problem, and it's affect on the veteran's 
work, by his spouse, and the veteran discussed the frequency 
of the episodes, T. pp. 5 and 6.  

In September 1995 the veteran submitted a list of dates he 
was treated for vertigo in service

Official examination by an otolaryngologist was performed in 
November 1995.  Examination of the ears showed the TM's 
(tympanic membranes) and external canal to be clear, and the 
"512 tuning forks" were normal.  Neurologic examination 
showed no spontaneous nystagmus and the veteran was steady on 
Romberg testing and performed cerebellar functions well.  An 
audiogram showed hearing to be normal in both ears, and 
tympanometry was normal with no reflex decay.  The impression 
was recurring vertigo.  It was remarked that the symptoms 
were not typical of Meniere's but could represent a variant 
of Meniere's.  It was noted that there could also be a 
component of allergic Meniere's syndrome versus benign 
positional vertigo component as well.  The examiner was not 
convinced that adequate work-up for the veteran's problem had 
been accomplished, and additional evaluation was suggested.  

By rating action in February 1996, service connection was 
granted for recurring vertigo, rated 10 percent, code 6204.  

The veteran, in a statement dated in March 1999, noted that 
he had self treated his vertigo since service.  

Following the Board's February 1999 remand, the veteran was 
provided additional examination in May 1999.  A background on 
the veteran's dizziness and vertigo was set out, and the 
veteran provided information concerning his symptoms.  It was 
noted the veteran did not recall having had ear infections, 
although he stated that least one examiner suggested early 
that his problem may have stemmed from infection.  Physical 
examination showed the external ears and canals to be normal.  
The right tympanic membrane (TM) was somewhat dull and did 
not show landmarks well and only a small portion of the cone 
of light.  The left TM was normal.  The veteran did not 
demonstrate any nystagmus, cranial nerves were normal, and 
Romberg was negative.  The diagnosis was recurrent 
vestibulopathy manifested, more likely than not, by benign 
positional vertigo (vomiting can accompany these episodes).

The examiner commented that the veteran's condition was an 
episodic vertigo resembling that of Meniere's disease, but 
without accompanying auditory symptoms.  In this case, there 
is, more likely than not, a pathologic process of the 
labyrinth of a type difficult to identify.  It was further 
noted that there had never been a firm diagnosis of Meniere's 
disease in spite of having been seen by many ENT (ear, nose, 
and throat) specialists.  On review of the long history, 
there were no impressive reasons to believe that is his 
diagnosis and the examiner did not believe that it was 
Meniere's disease.  Importantly, the veteran had no 
complained of tinnitus, and over this long period he had not 
had any marked hearing loss, which are both nearly constant 
features of Meniere's disease.  

The examiner saw no reason to invoke possible allergies as a 
source of Meniere's, and did not believe testing was 
necessary as allergies were common and nothing could be 
proven.  The veteran's vertigo problems were said to fit well 
with benign positional vertigo, a condition in which most 
cases no cause can be found.  It was recorded that a case 
such as the veteran's, of many years standing, and without a 
worsening course, essentially confirmed a non-threatening 
etiology.  

It was noted that at arriving at the above conclusions, a 
certain degree of speculation was present, as the precise 
pathologic process was not known.  Furthermore, this would 
likely be extremely difficult to establish, if indeed 
possible at all.  That degree of certainty of diagnoses was 
not felt to be essential to satisfactorily evaluate this 
case.  Further, any reference to otitis in the record cannot 
be evaluated very meaningful by the current examination.  The 
findings of the right tympanic membrane on examination could 
be suggestive of previous otitis media.  


Analysis

The veteran is service connected for vertigo.  As the Board 
noted in the February 199 remand, the question as to whether 
he, in fact, has not only vertigo but actual Meniere's 
disease carries significant rating implications.  
Nevertheless, the fundamental issue before the Board is 
whether the veteran has Meniere's disease.  The Board has no 
doubt about the veteran's good faith in advancing this claim, 
and there is good reason for the veteran to believe that his 
symptoms could represent Meniere's disease.  Ultimately, 
however, the medical evidence of record compels the Board to 
conclude that, while the veteran does have a pathologic 
process of the labyrinth productive of vertigo for which he 
is service connected, he does not have true Meniere's 
disease.  Accordingly, the claim fails, as the first element 
of a well-grounded claim is not satisfied; there is no 
competent medical evidence of a current disability, i.e., 
Meniere's disease.  

The service medical records note reference to possible 
Meniere's disease, but there was never any definitive 
diagnosis, despite the multiple evaluations the veteran was 
provided during service.  Nor was the actual presence of 
Meniere's disease confirmed post service.  To resolve any 
remaining ambiguity in the record, the Board sought further 
medical review and clarification.  The examiner in May 1999 
had the opportunity to review the record and examine the 
veteran.  That physician found no "impressive reason" to 
believe the veteran had Meniere's disease.  He specifically 
pointed out that auditory symptoms are a nearly constant 
feature of Meniere's disease, but such symptoms were not 
demonstrated in this case either in service or post-service.  
The examiner, after review of the veteran's history, provided 
a rationale for the diagnosis of vestibulopathy manifested by 
benign positional vertigo.  The examiner also explained why 
it was his opinion that the veteran did not have Meniere's 
disease.  The veteran has not provided any evidence to the 
contrary, other than his own personal belief.  The veteran 
himself is not shown to possess the medical expertise to 
determine the etiology of his various medical symptoms or 
their relationship to service, and his claims of medical 
causation are of no probative value.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

The Board further notes that even if the record could be 
deemed to at least establish that the claim for service 
connection for Meniere's disease was well grounded, a 
decision on the merits would lead to the same result.  The 
Board must assign by far the greatest probative value to the 
opinion of the physician who examined the veteran and 
reviewed the complete record in May 1999.  Not only was that 
opinion founded on by far the most complete and sound 
foundation, it is also supported by a compelling rationale.  
Since that opinion is that the veteran does not have true 
Meniere's disease, the clear weight of the evidence is 
against the claim.

In regard to the question of inner ear disability, residuals 
of otitis, the veteran's service medical records do show at 
least 2 instances of right ear external otitis, and the 1999 
examination showed some abnormality of the right TM, which 
the examiner noted could be suggestive of previous otitis 
media; however, there was no medical finding that the veteran 
had inner ear disability related to external otitis in 
service.  There was no finding of any pathology productive of 
any current disability.  The failure to demonstrate that a 
disability is currently manifested constitutes failure to 
satisfy the first element of a well grounded claim.  Of 
course, where there is no current disability demonstrated, it 
also follows that there is no showing of a causal 
relationship between current disability and disease or injury 
of service origins, which is the third element of a well-
grounded claim.  Thus, the veteran ahs not met his initial 
obligation of presenting a plausible or well-grounded claim.  

Where the Board addresses in a decision a question that was 
not addressed by the RO, it must consider whether the 
claimant has been given adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and, if not, whether the claimant has been 
prejudiced thereby.  In this case, the RO resolved this issue 
on the merits whereas the Board finds that the appellant did 
not meet his initial burden of submitting a well-grounded 
claim.  Since the appellant did not meet his initial burden, 
however, his claim is inherently implausible such that any 
error by the RO is harmless and he is not prejudiced. Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); Meyer v. Brown, 9 Vet. 
App. 425 (1996).


ORDER

Service connection for Meniere's disease is denied.

Service connection for inner ear disability, residuals of 
otitis, is denied.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

